By JUDGE WILLARD I. WALKER
After considering the pleadings, arguments and memoranda of this case, I hold that defendant’s demurrer be sustained with prejudice.
The plaintiff's motion for judgment fails to state a cause of action on which relief may be granted. Assuming, as I must, that all allegations in plaintiff’s pleadings are true, they fail for the following reasons.
First, there is no duty owed by an architect to a subcontractor, unless a contractual duty exists; and there is no contractual duty alleged in this case. The architect's duty runs to the owner, not to the contractor or subcontractor.
Secondly, a general contractor is not considered a third-party beneficiary of an owner-architect contract, absent specific provisions providing otherwise. This same concept is applicable to a subcontractor who is one step further removed from the owner-architect contract, and therefore bars recovery.
For the above reasons, the demurrer is sustained with prejudice.